Citation Nr: 1237079	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  08-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for additional development - but primarily to have the Veteran undergo a VA compensation examination to first determine whether he has sufficient hearing loss to be considered a ratable disability by VA standards (see38 C.F.R. § 3.385 (2011)) and, if determined that he does, for medical nexus opinion concerning the likelihood his current hearing loss and tinnitus are related or attributable to his military service and, in particular, to noise exposure in his military occupational specialty (MOS) as a construction machine operator versus the otosclerosis and surgery for it that has happened during the many years since his service ended.

To this end, he apparently had an audiological examination or audiogram on October 20, 2011, which was later referenced during his VA ear conditions (including Vestibular and Infectious Conditions) examination for compensation purposes in December 2011.  The report of that audiogram, however, is not in the claims file, either the physical or electronic ("Virtual VA") file.  It therefore needs to associated with the file to be considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating VA has constructive, if not actual, notice and custody of this evidence because it is maintained and generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).  This is irrespective of the other additional development of the claims that still also has to occur in the way of an outstanding hearing request.

The Board resultantly is again remanding these claims to the RO via the AMC.

The Board has advanced these claims on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a recent July 2012 letter, the Veteran indicated he wants a hearing before a Veterans Law Judge (VLJ) of the Board.  He is entitled to this hearing before deciding the appeal of his claims.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2011).  As it is unclear exactly what type of Board hearing he wants, however, this has to be clarified and the hearing scheduled.

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to clarify the type of hearing he wants with the Board (Travel Board versus videoconference).

2.  Then, depending on his election, schedule the type of Board hearing selected at the next available opportunity.  Notify him of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



